O’Donnell, J.,
concurring.
{¶ 25} The sole issue before the court is whether the exclusionary rule should be applied to suppress evidence obtained as a result of a police officer’s extraterritorial traffic stop. The majority reverses the judgment of the Fifth District Court of Appeals and holds that the trial court properly denied Jones’s and Skropits’s motions to suppress the evidence. I concur with that result based on the following three-part analysis.
(1) Whether an officer’s extraterritorial stop in violation of R.C. 2935.03 requires exclusion of evidence.
{¶ 26} As the court of appeals stated in its decision, “Revised Code § 2935.03(A)(1) governs a police officer’s jurisdiction to arrest. It is undisputed in this case that the arresting officer was outside of his territorial jurisdiction when he made the arrest as the subject vehicle was located outside of the East Canton border.” State v. Jones, Stark App. No. 2007-CA-00139, 2007-Ohio-5818, 2007 WL 3171206, ¶ 16. Thus, it may be assumed that the officer violated R.C. 2935.03, and the question becomes whether the exclusionary rule applies.
{¶ 27} In Kettering v. Hollen (1980), 64 Ohio St.2d 232, 18 O.O.3d 435, 416 N.E.2d 598, this court unanimously answered the question in the negative. There, the court assumed that a Kettering police officer violated R.C. 2935.03 by stopping a car in the city of Dayton for erratic driving. Id. at 234, 18 O.O.3d 435, 416 N.E.2d 598. The issue was whether the statutory violation required application of the exclusionary rule. Id. Citing numerous cases in support, this court explained:
{¶ 28} “It is clear * * * that the exclusionary rule will not ordinarily be applied to evidence which is the product of police conduct violative of state law but not violative of constitutional rights.
{¶ 29} “We turn now to examine the facts in this case to determine whether a constitutional violation occurred. We find none. At the outset, it is readily apparent that [the officer] had probable cause to arrest the defendant after observing his erratic driving behavior.” Id. at 234-235, 18 O.O.3d 435, 416 N.E.2d 598.
{¶ 30} Thus, a violation of R.C. 2935.03 does not justify exclusion unless the violation also rises to a constitutional violation.
*110(2) Whether an extraterritorial stop in violation of R.C. 2935.03 is a per se violation of the Fourth Amendment, thus requiring exclusion of evidence.
{¶ 31} In State v. Weideman (2002), 94 Ohio St.3d 501, 764 N.E.2d 997, a Ravenna police officer left his territory to conduct a routine errand, and while outside of the city limits, he observed a driver traveling left of center. Id. at 502, 764 N.E.2d 997. In violation of R.C. 2935.03, the officer stopped the vehicle, conducted a sobriety test, and detained the driver for drunk driving until a state trooper arrived to make the arrest. Id. at 502-503, 764 N.E.2d 997. This court eventually accepted review of the following conflict question certified by the Eleventh District Court of Appeals: “ ‘Whether a stop and detention of a motorist by a police officer, who is beyond his or her jurisdictional limits, for an offense observed and committed outside the officer’s jurisdiction automatically constitutes a per se unreasonable seizure under the Fourth Amendment, thereby triggering the mandatory application of the exclusionary rule to suppress all evidence flowing from the stop.’ ” (Emphasis sic.) Id. at 504, 764 N.E.2d 997.
{¶ 32} This court answered in the negative: “Where a law enforcement officer, acting outside the officer’s statutory territorial jurisdiction, stops and detains a motorist for an offense committed and observed outside the officer’s jurisdiction, the seizure of the motorist by the officer is not unreasonable per se under the Fourth Amendment. Therefore, the officer’s statutory violation does not require suppression of all evidence flowing from the stop.” 94 Ohio St.3d at 506, 764 N.E.2d 997. Rather, the only issue is whether the officer had probable cause, and “[t]he trial court did not err when it concluded that defendant’s manner of operating her motor vehicle gave [the officer] sufficient probable cause to make the stop.” Id.
{¶ 33} Our conclusion in Weideman is consistent with the United States Supreme Court’s recent decision in Virginia v. Moore (2008), — U.S.-, 128 S.Ct. 1598, 170 L.Ed.2d 559. There, a police officer stopped and arrested Moore on the belief that he was driving on a suspended license, but Virginia law provided that an officer could not arrest a driver for this offense. Id. at-, 128 S.Ct. at 1602, 170 L.Ed.2d 559. The issue on appeal to the Supreme Court was whether the officer’s violation of the state statute necessarily resulted in a violation of the Fourth Amendment. The court held that it did not: “[W]hen an officer has probable cause to believe a person committed even a minor crime in his presence, the balancing of private and public interests is not in doubt. The arrest is constitutionally reasonable.” Id. at-, 128 S.Ct. at 1604, 170 L.Ed.2d 559.
{¶ 34} Thus, in this case, the officer’s extraterritorial stop and arrest of Jones and Skropits in violation R.C. 2935.03 is not a per se violation of the Fourth Amendment requiring application of the exclusionary rule. The Fourth Amend*111ment requires exclusion only when the officer lacked probable cause to make the stop; the fact that the stop was extraterritorial is irrelevant.
John D. Ferrero, Stark County Prosecuting Attorney, and Ronald Mark Caldwell, Assistant Prosecuting Attorney, for appellant.
Tammi R. Johnson, Stark County Public Defender, and Steven A. Reisch, Assistant Public Defender, for appellee Adam David Jones.
(3) Whether the officer had probable cause to stop Jones and Skropits.
{¶ 35} Here, the police officer testified at the suppression hearing that he had personally observed that the headlights on Jones and Skropits’s truck were nonfunctional, in violation of several sections in R.C. Chapter 4513. When an officer personally observes a traffic violation, the officer has probable cause to initiate a traffic stop. Bowling Green v. Godwin, 110 Ohio St.3d 58, 2006-Ohio-3563, 850 N.E.2d 698.
{¶ 36} It could be argued that the broken headlights were mere pretext and that the real reason for stopping Jones and Skropits was the officer’s subjective belief that they were involved in a “hit-skip” accident in East Canton, a violation that the officer did not observe. The United States Supreme Court, however, has consistently rejected subjective analyses and other claims of pretext in the context of probable cause. See Whren v. United States (1996), 517 U.S. 806, 813-814, 116 S.Ct. 1769, 135 L.Ed.2d 89, quoting United States v. Robinson (1973), 414 U.S. 218, 221, 94 S.Ct. 467, 38 L.Ed.2d 427, fn. 1 (“we have been unwilling to entertain Fourth Amendment challenges based on the actual motivations of individual officers * * *. [A] traffic-violation arrest * * * [will] not be rendered invalid by the fact that it was ‘a mere pretext for a narcotics search’ ”); see also Arkansas v. Sullivan (2001), 532 U.S. 769, 772, 121 S.Ct. 1876, 149 L.Ed.2d 994, quoting Whren, 517 U.S. at 813, 116 S.Ct. 1769, 135 L.Ed.2d 89 (“ ‘subjective intentions play no role in ordinary, probable-cause Fourth Amendment analysis’ ”); Bond v. United States (2000), 529 U.S. 334, 338, 120 S.Ct. 1462, 146 L.Ed.2d 365, fn. 2 (“the subjective intent of the law enforcement officer is irrelevant in determining whether that officer’s actions violate the Fourth Amendment”).
{¶ 37} Accordingly, because the arresting officer personally observed the traffic violation, he had probable cause to stop Jones and Skropits. And because there is no constitutional violation, there is no basis for applying the exclusionary rule.
{¶ 38} I respectfully concur.
Pfeifer, J., concurs in the foregoing opinion.
George Urban, for appellee Shawn Michael Skropits.
Richard Cordray, Attorney General, Benjamin Mizer, Solicitor General, and Todd Nist, Assistant Solicitor, urging reversal for amicus curiae, Attorney General of Ohio.